Citation Nr: 0124702	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  99-12 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for low back injury with degenerative disc disease, 
lumbosacral spine.

2.  Entitlement to an effective date prior to October 27, 
1998 for the grant of service connection for low back injury 
with degenerative disc disease, lumbosacral spine.

3.  Entitlement to service connection for a right hip 
disability, as secondary to service-connected low back 
injury.

4.  Entitlement to service connection for cervical spine 
arthritis, as secondary to service-connected low back injury.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January and March 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (RO).  The issue of entitlement 
to a TDIU will be addressed in the remand appended to this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of these issues has been obtained. 

2.  The veteran's low back injury with degenerative disc 
disease, lumbosacral spine, is productive of painful and 
limited motion, with moderate to severe functional 
impairment.

3.  By unappealed decision dated August 1985, the RO denied 
the veteran's claim of entitlement to service connection for 
a low back injury.

4.  The veteran reopened his claim for service connection for 
a low back injury on October 27, 1998.

5.  In January 1999, the RO granted service connection for 
low back injury, effective from October 27, 1998, the date of 
reopened claim.

6.  Competent medical evidence establishes that the veteran's 
right hip disability has been aggravated by his service-
connected low back injury.

7.  The preponderance of the evidence shows that the 
veteran's cervical spine arthritis is not causally related to 
his active service or any incident therein, nor is it 
casually related to or aggravated by any service-connected 
disability. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent for low back 
injury with degenerative disc disease, lumbosacral spine, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5293 (2001); 66 Fed. Reg. 45, 630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159). 

2.  The requirements for an effective date earlier than 
October 27, 1998 for a grant of service connection for low 
back injury with degenerative disc disease, lumbosacral 
spine, have not been met.  38 U.S.C.A. § 5103, 5103A, 5107, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001); 66 
Fed. Reg. 45, 630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).

3.  A right hip disability is aggravated by the service-
connected low back injury.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2001); 66 Fed. Reg. 45, 630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159).  

4.  Cervical spine arthritis was not incurred in or 
aggravated in service nor is it proximally due to, the result 
of, or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2001); 66 Fed. Reg. 45, 630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Considerations

As a preliminary matter, the Board is satisfied that all 
requested assistance to the veteran by VA has been provided 
as required by law.  On November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126) (VCAA), which modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The law affects this claim because 
it was pending on the date of enactment of the new law.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) which is effective August 29, 2001.  The 
Board notes that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not stated 
that it has considered the appellant's claim pursuant to the 
guidance set forth in the VCAA and its implementing 
regulations.  As explained below, prior to the changes, the 
RO took action that is consistent with the notification and 
assistance provisions of the new law and regulations.  
Therefore, the Board's decision to proceed in adjudicating 
this particular claim does not prejudice the appellant in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

First, pursuant to the VCAA, VA has a duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as amended 
at 38 U.S.C. §§ 5102 and 5103).  The Board finds that the 
statements of the case, provided to both the veteran and his 
representative, specifically satisfy the requirement of 
38 U.S.C.A. § 5103 of the new statute in that they clearly 
notify the veteran and his representative of the evidence 
necessary to substantiate his claim; specifically, these 
documents notify the veteran of the information needed to 
substantiate his claims for an increased rating, an earlier 
effective date, service connection, and a TDIU.  Under these 
circumstances, the Board finds that the notification 
requirement has been satisfied even though the RO did not 
reference the specific provisions of the VCAA.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified as amended at 
38 U.S.C. § 5103A).  The record contains VA examination 
reports and private clinical reports from healthcare 
professionals who have treated the veteran for the claimed 
disabilities.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim. 

The Board thus, finds that with respect to all claims except 
for the veteran's TDIU claim VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
its implementing regulations.  Accordingly, under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

II.	Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify 
various disabilities.  The record shows that, by rating 
decisions in January and March 1999, the RO granted service 
connection for a low back injury and assigned a 20 percent 
evaluation effective from October 1998.  

As the veteran took exception with the initial rating award, 
VA must consider all evidence of the veteran's disability as 
is necessary to evaluate the severity from the effective date 
of service connection through the present.  It is not only 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (2001).

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40 (2001).  The factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight bearing 
are related considerations.  See 38 C.F.R. § 4.45 (2001).  
With any form of arthritis, it is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2001).

In relation to the current appeal, Phillip Isham, M.D., wrote 
in an October 1998 letter that the veteran had osteoporosis 
of the lumbar spine and that he complained of progressively 
worsening back pain.  That same month, a letter from Gerald 
Zumwalt, M.D., stated that he had treated the veteran since 
1978.  Throughout the years, the veteran displayed reduced 
back motion and complained of worsening low back pain.  He 
had arthritis and would continue to have pain and stiffness, 
aggravated by climate and exertion.

During a VA examination in December 1998, the veteran 
reported constant back pain, sometimes associated with 
stiffness.  He used Hydrocodone and Acetaminophen every few 
hours for pain.  He did not wear a brace and never had 
surgery.  He found it difficult to use a cane because he used 
another cane for his blindness.  His low back was aggravated 
by lifting between 25 and 40 pounds, by bending over, and by 
walking more than a block.  Upon examination, the veteran 
accomplished bilateral rotation to 35 degrees, with 
discomfort, lateral bending to 40 degrees, extension to 30 
degrees, and flexion to 88 degrees.  Motor and sensory 
functions in the lower extremities were good and deep tendon 
reflexes were 2+ and equal.  Babinski's was absent and trace 
pedal edema with diminished dorsalis pedis and posterior 
tibial pulses was present bilaterally.  The veteran was 
diagnosed with degenerative disc disease of the lumbosacral 
spine with moderate functional loss.  

A January 1999 VA outpatient entry noted that the veteran 
complained of left low back pain that radiated into the left 
lower extremity.  Objective findings included an antalgic 
gait, tenderness over the lumbosacral spine, and slight back 
pain with straight leg raising of the right leg.  Knee and 
ankle jerks were normal bilaterally.  The impression was 
radicular pain of the left lower extremity.

A June 1999 letter from Emil B. Milo, M.D., stated that he 
saw the veteran in April 1999.  At that time, the veteran 
complained of pain and stiffness of the low back.  He had 
difficulty ambulating and had a limited and painful range of 
motion.  The x-rays disclosed degenerative arthritic changes 
with osteopenia on several levels of the lumbosacral spine.  
Dr. Milo had also seen the veteran in 1986 and 1988 and 
believed that his condition now was much worse.

During a VA examination in August 1999, the veteran continued 
to complain of low back pain.  Some kyphosis of the back was 
present.  The veteran could perform rotation to 41 degrees to 
the right and 44 degrees to the left, bending to 51 degrees 
to the right and 47 degrees to the left, extension to 4 
degrees, and flexion to 60 degrees.  He was assessed with 
degenerative disc disease of the lumbar spine with moderate 
to severe functional loss.

The veteran's low back injury has been assigned a 20 percent 
schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).  Under this Diagnostic Code, 
intervertebral disc syndrome is rated at 20 percent when it 
is characterized as moderate with recurring attacks.  For an 
increased evaluation to 40 percent, it must be severe, with 
recurring attacks, with intermittent relief.  For a rating of 
60 percent, the disability must be pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Based upon the above findings, the Board finds that the 
veteran is entitled to the next higher evaluation for his low 
back disability because the relevant symptomatology more 
closely approximates the criteria for a 40 percent 
evaluation.  The veteran has consistently complained of 
constant and worsening back pain, and has exhibited painful 
and limited motion of the low back.  Notably, the most recent 
VA examination determined that the veteran's low back injury 
caused severe functional loss, and the veteran exhibited a 
marked loss of extension of the lumbar spine.  These findings 
were supported by the June 1999 opinion of Dr. Milo that 
generally described the veteran's back condition as much 
worse.  Accordingly, the Board finds that assignment of a 40 
percent evaluation is warranted.

Nevertheless, the Board finds that the veteran is presently 
not entitled to an evaluation in excess of 40 percent because 
his low back injury is not productive of persistent symptoms 
compatible with sciatic neuropathy, demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc.  The Board has also 
considered the application of alternative Diagnostic Codes 
but finds that none would afford the veteran a higher 
evaluation as his low back injury is not manifested by 
ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 
5289.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001).  The Board, as 
did the RO, finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2001).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his service-connected low back injury has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (2001) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

III.	Earlier Effective Date

The veteran contends that the effective date of the grant of 
service connection for his low back injury should be earlier 
than the date assigned by the RO.  A specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any veteran under the laws 
administered by VA.  See 38 U.S.C.A. § 5101 (West 1991); 38 
C.F.R. § 3.151(a) (2001).  A claim is defined broadly to 
include a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  Any communication 
indicating an intent to apply for a benefit under the laws 
administered by VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, 
the benefit sought.  See 38 C.F.R. §§ 3.1(p), 3.155(a) 
(2001); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  
In determining when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See 38 U.S.C.A. 
§ 7104(a) (West 1991); Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

The record shows that the veteran initially submitted a claim 
of entitlement to service connection for a back injury in 
April 1985.  By rating decision dated August 1985, the RO 
denied the veteran's claim.  It explained that his separation 
examination found no back disability and that the remainder 
of his service medical records were unavailable.  The veteran 
was notified of this decision the following month but did not 
appeal the decision, which became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302(b) (2001).  The veteran again 
claimed entitlement to service connection for a back injury 
in October 1998.  The RO granted service connection and 
assigned an effective date of October 27, 1998, the date of 
receipt of the reopened claim.

In evaluating the veteran's claim for an earlier effective 
date for an original grant of service connection, the 
effective date of an award of disability compensation based 
upon a claim reopened after final disallowance shall be the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(r) (2001).

Based upon the foregoing facts, the Board finds that the 
correct effective date for the grant of service connection 
for a low back injury was October 27, 1998, the date of 
receipt of the reopened claim, which was the effective date 
assigned by the RO.  The Board recognizes that the veteran 
claimed entitlement to service connection on an earlier 
occasion.  However, as he did not appeal the prior denial, 
that decision became final, and the earliest possible 
effective date of the grant of service connection for low 
back injury is October 27, 1998.

IV.	Service Connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  Moreover, with certain enumerated 
diseases such as arthritis, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  
Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Thus, generally, to prove service connection, a veteran must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

In addition, service connection may be granted for disability 
shown to be proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a) (2001).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is either caused or 
aggravated by a service-connected disorder.  Any additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is 
compensable under 38 C.F.R. § 3.310(a).  When service 
connection is established for a secondary disorder, the 
secondary disorder is considered part of the original 
disorder.

The term "disability" as used in 38 U.S.C.A. § 1110 (West 
1991), refers to impairment of earning capacity, and such 
definition mandates that any additional impairment of earning 
capacity resulting from a service-connected disability, 
regardless whether the additional impairment is itself a 
separate disease or injury caused by the service-connected 
disability, shall be compensated.  See Allen v. Brown, 7 Vet. 
App. 439, 448-49 (1995).

The veteran's complete service medical records are 
unavailable, and may have been destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  The 
veteran's May 1955 separation examination is of record and is 
negative for any pertinent abnormalities concerning the 
veteran's right hip or cervical spine.  

As to the right hip, the record includes a July 1985 VA 
examination during which the veteran complained of hip pain; 
however, physical examination and x-ray were negative.  A VA 
examination in December 1998 made no findings regarding the 
hips.

The June 1999 letter from Dr. Milo stated that he had 
recently seen the veteran and that the veteran complained of 
pain and stiffness of the hips.  The veteran had difficulty 
ambulating and had painful and limited motion of the hips.  
Dr. Milo stated that x-rays of the hips identified 
degenerative arthritic changes and loss of joint space 
bilaterally.  

During a VA examination in August 1999, the veteran reported 
constant pain of both hips, aggravated by cold weather and 
exercise.  He used a cane.  Upon examination, right hip 
flexion was to 90 degrees, and to 115 degrees when pushed by 
the examiner.  Left hip flexion was to 89 degrees, and to 117 
degrees when pushed by the examiner.  The remainder of the 
measurements for the right and left hips respectively were: 
internal rotation to 22 and 35 degrees, external rotation to 
39 and 40 degrees, abduction to 27 and 25 degrees, adduction 
to 20 and 15 degrees, and extension to 9 and 4 degrees.  The 
x-ray reports showed osteoarthritis of the left hip and a 
normal right hip.  The veteran was diagnosed with 
degenerative joint disease of both hips with moderate 
functional loss.  The examiner opined that the veteran's 
bilateral hip dysfunction was aggravated by the low back 
dysfunction, in part because of altered mechanics of 
ambulation over an extended period of time. 

Based upon the above findings, the Board finds that service 
connection for a right hip disability is warranted.  The 
Board recognizes that the RO previously granted service 
connection for the left hip, but declined to do so for the 
right hip because of the negative x-ray at the most recent VA 
examination.  Dr. Milo referred to x-rays that showed 
degenerative changes of both hips, but no x-rays were 
attached to his report.  The VA examiner diagnosed the 
veteran with degenerative changes of both hips and found that 
the bilateral hip condition had been aggravated by the 
service-connected low back injury.

The Board finds that the opinions of Dr. Milo and the VA 
examiner outweigh the lack of VA radiological evidence of 
arthritis of the right hip.  The evidence shows that the 
veteran suffers from pain and decreased motion of both hips 
that has been associated with his low back injury.  
Therefore, the Board finds that the veteran's right hip 
disability, diagnosed as degenerative changes by two 
physicians, is related to his low back injury.  The Board 
emphasizes that the service-connected low back injury need 
not be the cause of the right hip disability, but rather, the 
low back injury must aggravate the nonservice-connected 
condition and cause additional disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  Accordingly, the benefit 
sought on appeal is granted.

Nevertheless, the Board finds that the preponderance of the 
evidence is against a grant of service connection for 
cervical spine arthritis.  In the veteran's original VA claim 
for compensation received in April 1985, the veteran did not 
claim that he had sustained a neck or cervical spine injury 
in service although he did report that he had arthritis in 
all joints with a date of onset reported to be 1982.  At the 
time of his VA examination in June 1985, the veteran did not 
indicate that he had sustained an injury to the cervical 
spine, nor did he report any then-current symptomatology 
related to the neck or cervical spine.  He specifically 
indicated that his arthritis had begun 10 to 12 years 
earlier, and stated that the arthritis was mainly in the 
elbows and shoulders and that he had pain in the knees, hips, 
and occasionally fingers.  The veteran filed another claim in 
June 1993, and while he again reported arthritic pain in most 
joints, he did not indicate that the claim included the neck 
or cervical spine.  

Further, in October 1998, the RO received a statement from 
Phillip Isham, M.D. who reported that Drs. Zumwalt and 
Sepulpa had seen the veteran for a variety of physical 
disorders since 1980, none of which included the cervical 
spine.  Dr. Milo, in his June 1999 report, stated that the 
veteran had limited and painful motion of the cervical spine, 
as well as severe degenerative changes.  He indicated that 
the veteran had been suffering from back problems since an 
injury in 1954.  Dr. Milo opined that the veteran's 
"condition" had deteriorated and that it was a direct 
result of his military injury.  The Board observes that it is 
unclear whether Dr. Milo's statement referred to the 
veteran's low back condition, or to his overall condition.

The VA examiner in August 1999 noted that the veteran 
complained of constant pain of the cervical spine and 
arthritis in much of his body.  The examiner specifically 
noted that the veteran did not describe an injury to either 
the cervical spine or the hips although he did indicate that 
he had injured his back in service in 1954.  Cervical range 
of motion was recorded as 26 degrees of rotation, 18 degrees 
of right bending, 23 degrees of left bending, 2 degrees of 
extension, and 54 degrees of flexion.  The x-ray showed 
moderate degenerative disease at C5-C6 and abnormal cervical 
curve demonstrating flexion deformity.  The examiner 
diagnosed degenerative disc disease of the cervical spine 
with moderate to severe functional loss.  He opined that the 
veteran had generalized osteopenia and that the veteran's 
cervical spine disability was primarily related to the 
osteopenia, not the low back injury.

The Board finds that service connection for a cervical spine 
disorder is not in order in this case.  As noted, only the 
veteran's service separation examination is of record and is 
negative for any pertinent abnormalities concerning the 
cervical spine.  The Board notes Dr. Milo's opinion that the 
veteran's "condition" has deteriorated over time and now 
includes a cervical spine disorder.  However, while he 
attributes the veteran's "condition" to the inservice 1954 
injury, he does not specifically indicate that the veteran's 
cervical spine disorder is related to the veteran's military 
service or otherwise to a service-connected disability.  
Neither he nor the VA examiner report that the veteran 
actually injured his cervical spine in the 1954 incident, and 
the VA examiner specifically noted this in his report.  
Indeed, although the veteran filed claims for other VA 
benefits in 1985 and 1993, he never specifically claimed that 
he injured his cervical spine in service.  The Board finds 
that Dr. Milo's report is ambiguous in relating the veteran's 
cervical spine disorder directly to service.  Further, to the 
extent that his statement may be construed as attempting to 
relate the veteran's cervical spine disorder to the initial 
1954 incident, the Board finds no rationale or support in his 
letter or corroborating evidence in the available 
contemporaneous records dated since 1954.  

With respect to the question of secondary service connection, 
the Board finds that the opinion of the VA examiner outweighs 
that of Dr. Milo because it specifically addressed the 
relationship between the cervical spine and the low back.  
Both physicians found that the veteran suffers from 
generalized osteopenia and degenerative arthritis of many 
joints.  However, unlike Dr. Milo's very general statement, 
the VA examiner identified the specific joints he believed to 
be aggravated by the low back injury.  The Board notes that 
the VA examiner had available the veteran's claims folder for 
review and examined the veteran.  Accordingly, the Board 
concludes that the medical evidence does not establish a 
causal relationship between the veteran's cervical spine 
arthritis and service-connected low back injury, and the 
benefit sought on appeal is denied.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an evaluation of 40 percent for low back 
injury with degenerative disc disease, lumbosacral spine, is 
granted.

An effective date prior to October 27, 1998 for the grant of 
service connection for low back injury, degenerative joint 
disease, lumbosacral spine, is denied.

Service connection for a right hip disability is granted.

Service connection for cervical spine arthritis is denied.


REMAND

As to the veteran's claim for TDIU, the record currently 
contains no medical opinion as to the veteran's 
employability.  In a claim for TDIU, the Board may not reject 
the claim without producing evidence, as distinguished from 
mere conjecture, that the veteran's disability does not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  In Friscia, the Court specifically 
stated that VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia, at 297, citing 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).

The Board is of the opinion that VA should reexamine the 
veteran, as specified in greater detail below, and to include 
pertinent opinion bearing on the veteran's claim for a TDIU 
(in accordance with Beaty v. Brown, 6 Vet. App. 532 (1994)), 
before an appellate decision is rendered.  Furthermore, VA 
must determine if there are circumstances, apart from 
nonservice-connected conditions and advancing age, that would 
justify a total disability rating based on unemployability by 
placing this particular veteran in a different position than 
other veterans with the same combined disability evaluation.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Moreover, as the Board has now granted an increased 
evaluation for the veteran's low back injury and has granted 
service connection for the right hip disability, the RO must 
reconsider those disabilities prior to its determination of 
the veteran's eligibility for TDIU.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total and when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2001).  A veteran who fails to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a) 
(2000) may still prevail in a TDIU claim if he is able to 
meet the requirements of 38 C.F.R. § 4.16(b) (2001).

Based on the foregoing, this issue is remanded to the RO for 
the following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment related to his service-
connected disabilities, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies should then be requested and 
associated with the claims folder.  The 
RO should document all reasonable efforts 
to obtain such records.

2.  The veteran should then be afforded 
appropriate VA medical examinations in 
order to thoroughly evaluate his service-
connected disabilities.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiners.  The veteran's 
service-connected disabilities should be 
evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of the 
veteran's recorded medical, educational, 
and vocational history.  The examiners 
must express an opinion as to the degree 
of interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the veteran's service-connected 
disabilities, as distinguished from any 
nonservice-connected disorder, without 
regard to the age of the veteran.  The 
examiners must provide a complete 
rationale for all conclusions and 
opinions.

3.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under the Veterans 
Claims Assistance Act, 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  

4.  Following the completion of the 
foregoing, the RO should again review the 
case and prepare a rating decision.  If 
the benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 



The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


Error! Not a valid link

 



